NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted February 25, 2009*
                                 Decided February 27, 2009

                                        Before
                                                   
                             FRANK H. EASTERBROOK, Chief Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge 

No. 08‐1682

JOSEPH A. TAYLOR,                                 Appeal from the United States District 
     Petitioner‐Appellant,                        Court for the Southern District of Indiana,
                                                  Terre Haute Division.

       v.                                         No. 2:07‐cv‐00099‐RLY‐WGH

BRETT MIZE,1                                      Richard L. Young,
     Respondent‐Appellee.                         Judge.

                                          ORDER

      Indiana prisoner Joseph Taylor appeals the dismissal of his petition for a writ of
habeas corpus.  We affirm.




       *
         After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus the appeal is submitted on the briefs and the record.  FED. R.
APP. P. 34(a)(2).
       1
         Brett Mize, the current superintendent of Pendleton Correctional Facility, has been
substituted for Stanley Knight as respondent.  See FED. R. APP. P. 43(c).
No. 08‐1682                                                                              Page 2

       A prison disciplinary board issued a written reprimand after finding Taylor guilty of
refusing a work assignment.  The following month, another disciplinary board found Taylor
guilty of forgery.  As a result of this finding, Taylor lost 180 days’ good‐time credit, and he
was demoted to a lower credit‐earning class.  

        Taylor petitioned for a writ of habeas corpus under 28 U.S.C. § 2254, claiming that
his right to due process was violated when he was disciplined for both incidents.  Four
months later, while Taylor’s § 2254 petition was still pending, the Department of
Corrections (“DOC”) dismissed the forgery conviction and rescinded all related sanctions. 
In light of the DOC’s actions, the district court dismissed Taylor’s petition for lack of
jurisdiction, reasoning that Taylor’s claim regarding the disciplinary matter for forgery was
moot.  As for the written reprimand Taylor received for refusing a work assignment, the
court found that he failed to meet the “in custody” requirement of § 2254 because the
sanction did not affect the fact or duration of his confinement.  The court subsequently
denied Taylor’s motion under Federal Rules of Civil Procedure Rule 59(e) to alter or amend
judgment. 

        Taylor’s arguments on appeal are not entirely clear, but we understand him to
challenge the district court’s mootness ruling on the ground that the sanctions relating to
the forgery matter have not been dismissed.  But Taylor provides no documentary support
for this assertion.  To the contrary, the record includes a letter from the DOC dismissing the
disciplinary conviction for forgery and rescinding all sanctions related to the conviction.  (R.
40, Exhibit B to Def. Mem. in Support of Mot. to Dismiss, 9/19/07.)  Thus there is no longer
any case or controversy, and Taylor’s claim was properly dismissed as moot.  See Cochran v.
Buss, 381 F.3d 637, 640 (7th Cir. 2004) (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)).  



       Taylor also challenges the district court’s conclusion that the written reprimand he
received did not satisfy the “in custody” requirement of § 2254.  But Taylor cannot use
habeas corpus to challenge the written reprimand because it does not affect the duration of
his confinement or involve a liberty interest under the Due Process Clause.  See Montgomery
v. Anderson, 262 F.3d 641 (7th Cir. 2001); Sandin v. Conner, 515 U.S. 472 (1995).

                                                                                   AFFIRMED.